Case 1:14-cv-10103-JGK-DCF Document 275-7 Filed 12/07/18 Page 1 of 2




             EXHIBIT G
    Case 1:14-cv-10103-JGK-DCF Document 275-7 Filed 12/07/18 Page 2 of 2



                          Reyes Declaration Exhibit G

With respect to the Trusts below, these Trusts do not appear on Defendant’s
Repurchase Log.


                                   Trust Name
                                  AABST 2006-1

                                   AHM 2006-1

                                  AMSI 2006-R1

                                  ARSI 2006-W3

                                 SVHE 2006-EQ1

                                 SVHE 2006-NLC1

                                  MMLT 2005-2

                                   FHLT 2006-1

                                   FHLT 2006-2

                                   IMM 2005-7

                                   IMM 2005-8

                                 MSAC 2006-NC2

                                  MSHEL 2007-1




                                     Ex. G-1
